NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-56805

                Plaintiff-Appellee,             D.C. Nos.    3:16-cv-02081-DMS
                                                             3:12-cr-04965-DMS
 v.

WILMER ALEXIS ERAZO HERNANDEZ, MEMORANDUM*
a.k.a. Lacra,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Wilmer Alexis Erazo Hernandez appeals pro se from the district court’s

order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Hernandez contends that he is eligible for a sentence reduction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 794 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). A court may not grant

a sentence reduction under section 3582 unless such a reduction would be

consistent with the applicable policy statements issued by the Sentencing

Commission, as reflected in U.S.S.G. § 1B1.10. See 18 U.S.C. § 3582(c)(2);

United States v. Ornelas, 825 F.3d 548, 549-50 (9th Cir. 2016). Section 1B1.10

does not include Amendment 794 in its list of covered amendments. See U.S.S.G.

§ 1B1.10(d). As a result, although we have held that Amendment 794 is

retroactive, see United States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir.

2016), the district court properly determined that Amendment 794 cannot serve as

the basis for a sentence reduction under section 3582(c)(2). See U.S.S.G. § 1B1.10

cmt. n.1(A) (“Eligibility for consideration under 18 U.S.C. § 3582(c)(2) is

triggered only by an amendment listed in subsection (d).”); Ornelas, 825 F.3d at

550 (court has discretion to lower a sentence if the guideline range has been

lowered as a result of an amendment listed in section 1B1.10(d)).

      AFFIRMED.




                                         2                                      16-56805